The defendant, Percy McIntire, was charged in the county court of Muskogee county with the offense of unlawful possession of intoxicating liquor, to which information he entered a plea of guilty and was sentenced to serve 30 days in the county jail and pay a fine of $50 and costs, and has appealed.
We have examined the transcript of the record; the information is sufficient to charge the offense of unlawful possession of intoxicating liquor. The defendant appeared in person and with his counsel and entered a plea of guilty. The sentence that was pronounced upon the plea of guilty was the minimum punishment fixed by the statute for such offense. Since no appearance has been made in this court on behalf of the defendant, nor brief filed, it is apparent that the appeal is without merit and that the judgment should be affirmed.
It is, therefore, ordered that the judgment and sentence of the county court of Muskogee county be and the same is hereby affirmed.
BAREFOOT, J., concurs. DOYLE, J., not participating. *Page 49